                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:16-CR-00242-RJC-DSC
USA                                       )
                                          )
    v.                                    )              ORDER
                                          )
WARREN JOHNSON                            )
                                          )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release. (Doc. No. 16).

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: January 4, 2021




         Case 3:16-cr-00242-RJC-DSC Document 17 Filed 01/04/21 Page 1 of 1
